Exhibit 10.1

 

AMENDMENT NO. 3 TO THE SIXTH AMENDED AND RESTATED
CREDIT AND REIMBURSEMENT AGREEMENT

 

Dated as of December 20, 2019

 

AMENDMENT NO. 3 TO THE SIXTH AMENDED AND RESTATED CREDIT AND REIMBURSEMENT
AGREEMENT (this “Amendment”) among The AES Corporation, a Delaware corporation
(the “Borrower”), AES International Holdings II, Ltd., a company organized under
the laws of the British Virgin Islands (the “Grantor”), the Bank Parties listed
on the signature pages hereto, CITIBANK, N.A., as Administrative Agent (in such
capacity, the “Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), in each case for the Bank Parties.

 

PRELIMINARY STATEMENTS

 

(1)       WHEREAS, the Borrower is party to a Sixth Amended and Restated Credit
and Reimbursement Agreement dated as of July 26, 2013 (as amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the
“Existing Bank Credit Agreement”) among Citibank, N.A., as Agent and as
Collateral Agent and the other Bank Parties, agents and arrangers party thereto;

 

(2)       WHEREAS, the Borrower, each Departing Revolving Credit Loan Bank, each
Departing Green Revolving Credit Loan Bank and each Revolving Credit Loan Bank
have agreed, subject to the terms and conditions hereinafter set forth, to amend
and restate the Existing Bank Credit Agreement as set forth below (as so amended
and restated, the “Amended and Restated Credit Agreement”; capitalized terms
used herein but not defined shall be used herein as defined in the Amended and
Restated Credit Agreement); and

 

(3)       WHEREAS, certain of the Banks have agreed to increase their Revolving
Credit Loan Commitments and others have elected to reduce or terminate their
Revolving Credit Loan Commitments and/or Green Revolving Credit Loan Commitments
(as defined in the Existing Bank Credit Agreement), which will result in the
Revolving Credit Loan Commitments being as set forth on Appendix I to the
Amended and Restated Credit Agreement, as amended and restated hereby.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment. As of the Amendment and Restatement Effective Date, the
Existing Bank Credit Agreement is hereby amended and restated as set forth in
Annex A hereto. Each Bank, by executing this Amendment hereby confirms that, on
the Amendment and Restatement Effective Date, after giving effect to (a) each
Departing Revolving Credit Loan Bank’s, each Reducing Revolving Credit Loan
Bank’s and each Departing Green Revolving Credit Loan Bank’s sale and assignment
of its Total Outstandings, Revolving Credit Loan Commitment, Green Total
Outstandings and/or Green Revolving Credit Loan Commitment (each as defined in

 

  AES – Amendment No. 3

 

the Existing Bank Credit Agreement), as applicable, and (b) each Assignee
Revolving Credit Loan Bank’s purchase and assumption of such Total Outstandings,
Revolving Credit Loan Commitments and/or Green Total Outstandings, as
applicable, the Revolving Credit Loan Commitment of such Bank shall be as set
forth on such Bank’s or Assignee Revolving Credit Loan Bank’s, as applicable,
executed signature page to this Amendment.

 

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective
when, and only when, and as of the date (the “Amendment and Restatement
Effective Date”) on which:

 

(a)       the Agent shall have received counterparts of this Amendment executed
by the Borrower, the Grantor, each Departing Revolving Credit Loan Bank,
Departing Green Revolving Credit Loan Bank and each Revolving Credit Loan Bank
or, as to any of the Revolving Credit Loan Banks, advice satisfactory to the
Agent that such Bank Party has executed this Amendment;

 

(b)       the Agent shall have received payment of all accrued fees and expenses
of the Arranger Parties (including the reasonable and accrued fees of counsel to
the Agent invoiced on or prior to the date hereof);

 

(c)       each Departing Revolving Credit Loan Bank, each Reducing Revolving
Credit Loan Bank and each Departing Green Revolving Credit Loan Bank shall have
received payment in full of all accrued interest and fees owing to it under the
Existing Bank Credit Agreement with respect to that portion of its Revolving
Credit Loan Commitment and/or Green Revolving Credit Loan Commitment (as defined
in the Existing Bank Credit Agreement) being sold and assigned on the Amendment
and Restatement Effective Date;

 

(d)       each Bank that executes a counterpart to this Amendment on or before
12:00 p.m. (New York City time) on December 20, 2019, shall have received a
commitment fee in an amount equal to (x) 0.20% of the Revolving Credit Loan
Commitment of such Bank (up to the sum of such Bank’s aggregate Revolving Credit
Loan Commitment and Green Revolving Credit Loan Commitment under and as defined
in the Existing Bank Credit Agreement), plus (y) 0.25% of the amount (if any) by
which the Revolving Credit Loan Commitment of such Bank exceeds the sum of such
Bank’s aggregate Revolving Credit Loan Commitment and Green Revolving Credit
Loan Commitments under and as defined in the Existing Bank Credit Agreement;

 

(e)       the Agent shall have received a favorable opinion or opinions of
counsel to the Borrower, addressed to the Agent, the Collateral Agent and the
Banks, regarding the due authorization, execution and delivery and
enforceability of this Amendment and other matters reasonably requested by the
Agent;

 

(f)       the Agent shall have received a certificate signed by a duly
authorized officer of the Borrower dated the Amendment and Restatement Effective
Date, to the effect that, after giving effect to this Amendment: (i) the
representations and warranties contained in each of the Financing Documents are
true and correct in all material respects on and as of the Amendment and
Restatement Effective Date as though made on and as of such date (unless

 

 2AES – Amendment No. 3

 

stated to relate solely to an earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date); and (ii) no Default has occurred and is continuing; and

 

(g)       the Agent shall have received certified copies of (A) the resolutions
of the Board of Directors of the Borrower approving this Amendment and the
matters contemplated hereby and (B) all other documents evidencing other
necessary corporate action and governmental or other third party approvals and
consents, if any, with respect to this Amendment and the matters contemplated
hereby.

 

This Amendment is subject to the provisions of Section 10.05 of the Amended and
Restated Credit Agreement.

 

SECTION 3. Representations and Warranties. The Borrower represents and warrants
as follows:

 

(a)       The representations and warranties contained in each of the Financing
Documents, after giving effect to this Amendment, are correct in all material
respects on and as of the date of this Amendment, as though made on and as of
such date (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

(b)       After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof.

 

SECTION 4. Reference to and Effect on the Financing Documents. (a) On and after
the Amendment and Restatement Effective Date, each reference in the Amended and
Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Amended and Restated Credit Agreement, and each
reference in the Notes and each of the other Financing Documents to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Amended and Restated Credit Agreement shall mean and be a reference to the
Amended and Restated Credit Agreement, as amended and restated hereby. On and
after the Amendment and Restatement Effective Date, this Amendment shall
constitute a “Financing Document” for all purposes of the Amended and Restated
Credit Agreement and the other Financing Documents.

 

(b)       The Amended and Restated Credit Agreement, the Notes and each of the
other Financing Documents, as specifically modified by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Financing Documents, in each case as modified by this Amendment. Each of the
Borrower and the Grantor (i) acknowledges and agrees that (A) each Financing
Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms, as amended
pursuant to this Amendment and (B) the Collateral Documents do, and all of the
Collateral does, and in each case shall continue to, secure the payment of all
Secured Obligations on the terms and conditions set forth in the Collateral
Documents, and (ii) hereby

 

 3AES – Amendment No. 3

 

ratifies the security interests granted by it pursuant to the Collateral
Documents and each of the Borrower and the Grantor hereby confirms and ratifies
its continuing unconditional obligations under the Financing Documents with
respect to all of the Secured Obligations.

 

(c)       Each Bank party hereto hereby waives the right to request compensation
for any funding losses pursuant to Section 2.12 of the Existing Bank Credit
Agreement as a result of any prepayment, conversion or continuation of
Euro-Dollar Loans on the Amendment and Restatement Effective Date.

 

(d)       Except as set forth above, the execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Banks, nor constitute an amendment
or waiver of any provision of the Amended and Restated Credit Agreement or the
other Financing Documents.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE ACTIONS OF THE COLLATERAL TRUSTEES OR THE AGENT IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 7. Execution in Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment

 

SECTION 8. Costs and Expenses. The Borrower hereby agrees to pay all reasonable
costs and expenses associated with the preparation, execution, delivery,
administration, and enforcement of this Amendment, including, without
limitation, the fees and expenses of the Collateral Trustees’ and the Agent’s
counsel and other out-of-pocket expenses related hereto.

 

[Signature Pages Follow]

 

 4AES – Amendment No. 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

THE AES CORPORATION,
as Borrower




 

By:   /s/ Gustavo Pimenta     Title: Chief Financial Officer     Address: 4300
Wilson Boulevard       Arlington, VA  22203     Fax: (703) 528-4510  

 

 

[Signature Page]

AES – Amendment No. 3

 

GRANTOR:

 

AES INTERNATIONAL HOLDINGS II, LTD., 

as Grantor

 

 

By: /s/ John Haberl     Title: President     Address:       Fax:    

 

 

[Signature Page]

AES – Amendment No. 3

 

AGENTS:

 

CITIBANK, N.A.,
as Agent and as Collateral Agent



 

By:   /s/ Akshay Kulkarni     Name: Akshay Kulkarni     Title: Director  





 

 

[Signature Page]

AES – Amendment No. 3

 

 



Citibank, N.A.   as Bank and as Fronting Bank  

 

 

By:   /s/ Akshay Kulkarni     Name: Akshay Kulkarni     Title: Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 70,000,000.00                                                       

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 42,500,000.00                                                       

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 67,250,000.00                                                       

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Bank of America, N.A.   as Bank and as Fronting Bank  

 

 

By:   /s/ Jennifer Cochrane     Name: Jennifer Cochrane     Title: Vice
President  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$70,000,000.00

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67,250,000.00

 

 

[Signature Page]

AES – Amendment No. 3

 

 



BARCLAYS BANK PLC   as Bank  

 

 

By:   /s/ Sydney G. Dennis     Name: Sydney G. Dennis     Title: Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 70,000,000                                                       

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 0                                                                      

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 67,250,000                                                       

 

 

[Signature Page]

AES – Amendment No. 3

 

 



BNP Paribas   as Bank  

 

 

By:   /s/ Ravina Advani     Name: Ravina Advani     Title: Managing Director  

 



By:   /s/ Denis O’Meara     Name: Denis O’Meara     Title: Managing Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$20,000,000.00

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$25,000,000.00

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67,250,000.00

 

 

[Signature Page]

AES – Amendment No. 3

 

 



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   as Bank and as Fronting Bank  

 

 

By:   /s/ Mikhail Faybusovich     Name: Mikhail Faybusovich     Title:
Authorized Signatory  

 



By:   /s/ Komal Shah     Name: Komal Shah     Title: Authorized Signatory  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 70,000,000                                                            

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 0                                                                            

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 67,250,000                                                            

 

 

[Signature Page]

AES – Amendment No. 3

 

 



GOLDMAN SACHS BANK USA   as Bank and as Fronting Bank  

 

 

By:   /s/ Ryan Durkin     Name: Ryan Durkin     Title: Authorized Signatory  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$70,000,000

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$0

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67,250,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 



JPMorgan Chase Bank N.A.   as Bank  

 

 

By:   /s/ Amit Gaur     Name: Amit Gaur     Title: Vice President  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$70,000,000

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$0

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67,250,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Mizuho Bank. Ltd.   as Bank  

 

 

By:   /s/ Donna DeMagistris     Name: Donna DeMagistris     Title: Authorized
Signatory  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$_70,000,000                                                          

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 0                                                                           

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 67,250,000                                                           

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Morgan Stanley Bank, N.A.   as Bank  

 

 

By:   /s/ Alysha Salinger     Name: Alysha Salinger     Title: Authorized
Signatory  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 70,000,000

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$__________________________________

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67,250,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 



MUFG Union Bank. N.A   as Bank  

 

 

By:   /s/ Cherese Joseph     Name: Cherese Joseph     Title: Vice President  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$70,000,000

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$0

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67.250,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Banco Santander, S.A., New York Branch   as Bank  

 

 

By:   /s/ Rita Walz-Cuccioli   By: /s/ Juan Galan   Name: Rita Walz-Cuccioli    
Name: Juan Galan     Title: Executive Director     Title: Managing Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 0

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 0

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 67,250,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Sumitomo Mitsui Banking Corporation   as Bank  

 

 

By:   /s/ Michael Maguire     Name: Michael Maguire     Title: Executive
Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$0.0 MM

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$42.5MM

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$67.25MM

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Credit Agricole Corporate and Investment bank   as Bank and as Fronting Bank  

 

 

By:   /s/ Deborah Kross     Name: Deborah Kross     Title: Managing Director  

 



By:   /s/ G.D. Bellamy Jr     Name: G.D. Bellamy Jr     Title: Managing Director
 

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 20,000,000.00

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$42,500,000.00

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$43,250,000.00

 

 

[Signature Page]

AES – Amendment No. 3

 

 



HSBC Bank USA, N.A.   as Bank  

 

 

By:   /s/ Rafael De Paoli     Name: Rafael De Paoli     Title: Managing Director
 

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 20,000,000                                                            

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$ 25,000,000                                                            

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$ 43,250,000                                                            

 

 

[Signature Page]

AES – Amendment No. 3

 

 



SOCIETE GENERALE   as Bank  

 

 

By:   /s/ Diego Medina     Name: Diego Medina     Title: Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$20,000,000.00                                                       

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$42,500,000.00                                                       

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$43,250,000.00                                                       

 

 

[Signature Page]

AES – Amendment No. 3

 

 



THE BANK OF NOVA SCOTIA   as Bank  

 

 

By:   /s/ David Dewar     Name: David Dewar     Title: Director  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$__________________________________

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$__________________________________

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$43,250,000                                                             

 

 

[Signature Page]

AES – Amendment No. 3

 

 



Associated Bank, N.A.   as Bank  

 

 

By:   /s/ Jiwon Moon     Name: Jiwon Moon     Title: Senior Vice President  

 

Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$20,000,000

 

Green Revolving Credit Loan Commitment 

under (and as defined in) the Existing Bank Credit Agreement:

 

$12,500,000

 

Revolving Credit Loan Commitment 

on the Amendment and Restatement Effective Date under the Amended and Restated
Credit Agreement

 

$20,000,000

 

 

[Signature Page]

AES – Amendment No. 3

 

 

 

 

 

ANNEX A

 

 

 

 

 

 

 

 

 

 

 

